Citation Nr: 0507694	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  97-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus with peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1952 to May 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO).  

This case has previously come before the Board.  In December 
1999, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's May 1999 decision, which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy.  In March 2000 
and February 2004, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in January 1996.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidence was submitted in January 2005.  The AOJ 
has not had an opportunity to review the additional evidence.  

In addition, the Board notes that, as noted in the September 
2004 supplemental statement of the case, there may be 
relevant private treatment records of Dr. A. A. C. that have 
not been associated with the claims file.  It does not appear 
the records have been requested.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should attempt to obtain 
pertinent records from Dr. A. A. C.  Any 
relevant records obtained should be 
associated with the claims file.  

2.  The AOJ should review the additional 
evidence.  If the benefits sought on 
appeal remain denied, the AOJ should 
issue a supplemental statement of the 
case.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




